       Case 4:20-cr-00002 Document 1 Filed on 01/02/20 in TXSD Page 1 of 2
                                                                                    United States Courts
                                                                                  Southern District of Texas
                                                                                           F ll ED
                            UNITED STATES DISTRICT COURT                              JAN 02 2020
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                              David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA                        §

v.
                                                §
                                                §
                                                            CRIMINAL      N<2    0 CR 002
                                                §            Count 1: 18 U.S.C. § 641
ROSEMONDE LOWE,                                 §
aka ROSEMONDE RUSSELL,                          §
aka ROSEMONDE WADE,                             §
          Defendant.                            §


                                  CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                       COUNT ONE
                     Theft of Government Property Greater than $1,000
                                     (18 u.s.c. § 641)

       From in or around July 2012, and continuously through in and around August 2018, within

the Southern District of Texas,

                                       ROSEMONDE LOWE,
                                    aka ROSEMONDE RUSSELL,
                                     aka ROSEMONDE WADE,

defendant herein, did steal, purloin, and knowingly convert to her own use and the use of

another, money of the United States of a value greater than $1,000, namely, monthly Social

Security benefits intended for the benefit of Josette Russell, who passed away in June 2012,

which money defendant was not entitled to receive.

       In violation of Title 18, United States Code, Section 641.

                          NOTICE OF CRIMINAL FORFEITURE
                        (28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C))

       Pursuant to Title 28, United States Code, Section 2461(c) and Title 18, United States Code,

Section 981(a)(l)(C), the United States gives notice to the defendant,



                                                1
       Case 4:20-cr-00002 Document 1 Filed on 01/02/20 in TXSD Page 2 of 2


                                            ROSEMONDE LOWE,
                                         aka ROSEMONDE RUSSELL,
                                          aka ROSEMONDE WADE,

that in the event of conviction of the offense charged in this Information, the United States intends

to seek forfeiture of all property, real or personal, which constitutes or is derived from proceeds

traceable to such offense.

                             Money Judgment and Substitute Assets

        The United States may seek imposition of a money judgment against the defendant.           In

the event that a condition listed in Title 21, United States Code, Section 853(p) exists, the United

States will seek to forfeit any other property of the defendant in substitution up to the total value

of the property subject to forfeiture.


                                                      RYAN K. PATRICK
                                                      United States Attorney


                                               By:~:·~
                                                      Benjamin C. Sandel
                                                      Special Assistant United States Attorney
                                                      713-567-9726




                                                 2
